DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 and 11 objected to because of the following informalities:  there are two claim 7 listed and a missing claim 11 that hasn’t been identified as canceled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11, 14-19, 29-31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado, III (US 20060036127), and further in view of Kang et al. (US 20100191035), both cited in IDS.
Regarding claim 1, Delgado discloses an expandable member 200 configured to transition from a collapsed configuration to an expanded configuration (Section 0037, the stent, or stents, schematically shown in FIGS. 11 and 12, could have pump centrally disposed therein with support members, or struts, being attached to the interior of the stent), the expandable member 200 including a plurality of flexible segments 121 that form a tubular wall defining an interior volume (Figs. 3-4, section 0037, The stent 
However Delgado does not disclose that each strut from the plurality of struts having a second end portion configured to be removably coupled to a corresponding attachment portion from the plurality of attachment portions such that the blood pump can be removably coupled to the expandable member with at least a portion of the 
Concerning claim 2, Delgado discloses the second end portion of a strut from the plurality of struts is configured to be slidingly disposed within a slot defined by an attachment portion from the plurality of attachment portions (Figs. 10-11, section 0037, stent with the pump, and struts disposed therein, could be compressed and disposed within a sheath, as hereinafter discussed and transluminally delivered as seen in FIGS. 11 and 12, in a manner similar to and as shown as described with reference to FIG. 3. Upon removal of sheath the self-expanding stent with pump and struts would expand outwardly as seen in FIG. 12, similar to FIG. 4, whereby the pump would be supported in a generally centrally spaced relationship from the interior wall surface of aorta).
Concerning claim 3, Delgado discloses the attachment portion from the plurality of attachment portions includes a shoulder configured to limit movement of the second end portion of the strut from the plurality of struts in a first direction when the second end portion is disposed within the slot defined by the attachment portion, the second end portion of the strut from the plurality of struts configured to move in a second direction within the slot to remove the second end portion from the attachment portion (section 0038, at least one strut, and preferably each of the outer ends of the support 
With respect to claim 4, Delgado discloses the second end portion of a strut from the plurality of struts defines a slot within which a protrusion of an attachment portion from the plurality of attachment portions is configured to be slidingly disposed (section 0038, at least one strut, and preferably each of the outer ends of the support members, or struts, are provided with an anchor element, such as a small hook, or similar structure, which serves to anchor each of the struts at the desired location within descending aorta).
Regarding claim 5, Delgado discloses at least one of the second end portion of a start from the plurality of struts or an attachment portion from the plurality of attachment portions includes a detent (section 0038, at least one strut, and preferably each of the outer ends of the support members, or struts, are provided with an anchor element, such as a small hook, or similar structure, which serves to anchor each of the struts at the desired location within descending aorta).
Concerning claim 6, Delgado discloses the second end portion of a strut from the plurality of struts includes a protrusion having a longitudinal centerline that is offset from a centerline of the strut; and an attachment portion from the plurality of attachment portions defines a slot within which the protrusion is configured to the slidingly disposed, the attachment portion including a shoulder configured to prevent movement of the protrusion with the slot in a first direction (section 0034, Support structure supports pump within the descending aorta, preferably in a generally, centrally spaced relationship from the interior wall surface of descending aorta), the attachment portion including a detent configured to resist movement of the protrusion within the slot in a 
With respect to claim 7, Delgado discloses the tubular wall and the plurality of attachment portions define a continuous inner surface defining the interior volume (Fig. 12, section 0037, sheath the self-expanding stent with pump and struts would expand outwardly as seen in FIG. 12, similar to FIG. 4, whereby the pump would be supported in a generally centrally spaced relationship from the interior wall surface of aorta).
Regarding claim 8, Delgado discloses a longitudinal center line of each strut 121 from the plurality of struts forms an acute angle with a longitudinal axis of the blood pump (Figs. 4, 10).
Concerning claim 9, Delgado discloses the plurality of flexible segments is configured to contact the inner surface of the blood vessel along a length at least one quarter a length of the housing of the blood pump (section 0038, at least one strut, and preferably each of the outer ends of the support members, or struts, are provided with an anchor element, such as a small hook, or similar structure, which serves to anchor each of the struts at the desired location within descending aorta).
With respect to claim 10, Delgado discloses the plurality of struts is configured to suspend the blood pump within the blood vessel spaced apart from the inner surface of the blood vessel, the apparatus further comprising: a power supply 117 coupled to the blood pump, the power supply configured to be suspended within the blood vessel 
Regarding claim 11, Delgado discloses the expandable member is a first expandable member, the plurality of struts is a first plurality of struts configured to suspend the blood pump within the blood vessel spaced apart from the inner surface (Fig. 3, section 0038, at least one strut, and preferably each of the outer ends of the support members, or struts, are provided with an anchor element, such as a small hook, or similar structure, which serves to anchor each of the struts at the desired location within descending aorta), the apparatus further comprising: a second expandable member including a second plurality of flexible segments that form a second tubular wall defining a second interior volume, the second plurality of flexible segments configured to contact the inner surface of a blood vessel when the second expandable member is in an expanded position, the expandable member including a second plurality of attachment portions (Fig. 3, 12, section 0037-0038, , sheath the self-expanding stent with pump and struts would expand outwardly as seen in FIG. 12, similar to FIG. 4, whereby the pump would be supported in a generally centrally spaced relationship from the interior wall surface of aorta. At least one strut, and preferably each of the outer ends of the support members, or struts, are provided with an anchor element, such as a 
Regarding claim 14, Delgado discloses an expandable member configured to transition from a collapsed configuration to an expanded configuration (Section 0037, the stent, or stents, schematically shown in FIGS. 11 and 12, could have pump centrally disposed therein with support members, or struts, being attached to the interior of the stent), the expandable member including a plurality of flexible segments that form a tubular wall defining an interior volume (Figs. 3-4, section 0037, The stent with the pump, and struts disposed therein, could be compressed and disposed within a sheath, as hereinafter discussed and transluminally delivered as seen in FIGS. 11 and, in a manner similar to and as shown as described with reference to FIG. 3. Upon removal of 

Concerning claim 15, Delgado discloses the blood pump and the power supply are contained within a monolithically-constructed housing 114 (Figs. 3-4, 10-11, section 0039, It should be readily apparent to one of ordinary skill that if desired other types of power could be utilized to power pump, such as hydraulic power or other types of power sources. The implanted power device, not shown, could be a conventional battery or a plutonium, or other nuclear material, power source).
With respect to claim 16, Delgado discloses the blood pump includes a housing, the first end portion of each strut from the plurality of struts is coupled to the housing; and the power supply is disposed outside of the housing and is coupled to the blood pump by a flexible lead (Section 0041, The exiting power wire, or portion, could then be connected directly to an external battery and a controller device).
Regarding claim 17, Delgado discloses the power supply includes an energy storage member and a receiving coil, the receiving coil configured to be electromagnetically coupled to a power transmission coil such that power can be transmitted wirelessly to the energy storage member via the receiving coil from an external powder supply outside of a body when the power supply is disposed within the 
Concerning claim 18, Delgado discloses the expandable member is a first expandable member, the plurality of struts is a first plurality of struts configured to suspend the blood pump within the blood vessel spaced apart from the inner surface, the first end portion of each struts from the first plurality of struts is coupled to the blood pump (Fig. 3, section 0038, at least one strut, and preferably each of the outer ends of the support members, or struts, are provided with an anchor element, such as a small hook, or similar structure, which serves to anchor each of the struts at the desired location within descending aorta), the apparatus further comprising: a second expandable member including a second plurality of flexible segments that form a second tubular wall defining a second interior volume, the second plurality of flexible segments configured to contact the inner surface of a blood vessel when the second expandable member is in an expanded position, the expandable member including a second plurality of attachment portions (Fig. 3, 12, section 0037-0038, , sheath the self-expanding stent with pump and struts would expand outwardly as seen in FIG. 12, similar to FIG. 4, whereby the pump would be supported in a generally centrally spaced relationship from the interior wall surface of aorta. At least one strut, and preferably each of the outer ends of the support members, or struts, are provided 
With respect to claim 19, Delgado discloses the blood pump includes a housing 114, the first end portion of each strut from the first plurality of struts 121 is coupled to the housing (Figs. 3-4, 11-12, section 0034, Support members may be secured to the outer surface, or outer wall surface, of housing in any suitable manner, such as by welding or adhesive bonding. Support structure supports pump within the descending aorta, preferably in a generally, centrally spaced relationship from the interior wall surface of descending aorta); and the power supply is disposed outside of the housing and is coupled to the blood pump by a flexible lead 117 (Section 0041, The exiting 
Regarding claim 29, Delgado discloses inserting into an entry blood vessel a blood pump assembly 110 , the blood pump assembly including a blood pump (Figs. 3-4, section 0033, pump is a rotary pump and preferably is an axial flow pump having first and second ends, and pump is preferably disposed within a housing. At least one spiral vane, or impeller, is disposed within housing), an expandable member 200, and a plurality of struts 121, the expandable member including a plurality of flexible segments that form a tubular wall defining an interior volume (Fig. 12, section 0037, the stent, or stents, schematically shown in FIGS. 11 and 12, could have pump 10 centrally disposed therein with support members, or struts, being attached to the interior of the stent), the expandable member including a plurality of attachment portions, a first end portion of each strut from the plurality of struts coupled to the blood pump, a second end portion of each strut from the plurality of struts removably coupled to a corresponding attachment portion from the plurality of attachment portions such that at least a portion of the blood pump is within the interior volume of the expandable member, the inserting performed when the expandable member is in a collapsed configuration (section 0038, and preferably each of the outer ends of the support members, or struts, are provided with an anchor element, such as a small hook, or similar structure, which serves to anchor each of the struts at the desired location within descending aorta); advancing the blood pump assembly through the entry blood vessel and to a target blood vessel (section 0043, The femoral artery is exposed, and may then be entered by the Seldinger technique over a guide-wire and is successively dilated to allow entry of a sheath, 
However Delgado does not disclose the blood pump and the plurality of struts configured to be removed from the target blood vessel by removing the second end portion of each strut from the plurality of struts from the corresponding attachment portion. Kang discloses the blood pump and the plurality of struts configured to be 
With respect to claim 30, Delgado discloses the inserting includes percutaneously inserting a catheter containing the blood pump assembly into the entry 
Regarding claim 31, Delgado discloses the entry blood vessel is a femoral artery; and the target blood vessel is an ascending aorta (Fig. 10, section 0049, housing is anchored within ascending aorta by a plurality of strut members, and housing is disposed within aortic valve).
Concerning claim 33, Delgado discloses the blood pump assembly includes a power supply coupled to the blood pump and configured to provide power to drive the blood pump (Fig. 4, Sections 0030, 0040, power wire is associated with motor, and as will hereinafter described in greater detail, it extends from left ventricle assist device to a point at which it may be associated with a power source, such a battery. With power wire extending from the left ventricle assist device being associated with a tubular shaped graft. The power wire extends into the interior of graft and passes outwardly of the graft through the wall surface of the graft and includes a portion of power wire extending outwardly from graft).
With respect to claim 34, Delgado discloses the expandable member is a first expandable member, the plurality of struts is a first plurality of struts 121, the first end portion of each strut from the first plurality of struts is coupled to the blood pump to suspended the blood pump 110 within the target blood vessel (Fig. 12), and the blood .
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. Examiner still finds that Kang discloses struts 84 that each strut from the plurality of struts having a second end portion 843 configured to be removably coupled to a corresponding attachment portion from the plurality of attachment portions such that the blood pump can be removably coupled to the expandable member with at least a portion of the housing disposed within the interior volume of the expandable member (Figs. 6, 8-9, section 0039, 0055, Each of the ribs has an anchoring end which is pivoted to the carrier member at a respective one of anchored regions such that the vane member is transformable from a folded position to a spread position so as to permit the vane member to be unfolded into a spread form once the tubular stent body is expanded at the site of implantation, since a resistance force that is created by blood upstream of the vane member pushes the vane member and the protruding part of each of the ribs, the vane member in the spread position (shown in FIG. 8) is transformed to the folded position, and the protruding part of each of the ribs moves towards a respective one of the guiding slots from the retaining ring. Preferably, the anchoring end .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

/J.C.M/Primary Examiner, Art Unit 3792